Citation Nr: 1809824	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist disability.

2.  Entitlement to an increased disability rating for right wrist fusion status post scaphoid lunate ligament tear with post traumatic arthritis (right wrist disability), rated as 40-percent disabling prior to October 29, 2013, 30-percent disabling from October 29, 2013 to August 25, 2015, and 40-percent disabling thereafter (excluding periods in which 100-percent ratings are in effect pursuant to 38 C.F.R. § 4.30), to include whether the reduction of a 40-percent rating to 30 percent was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1989 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  While the case was pending, the rating for the Veteran's right wrist disability was decreased to 30-percent disabling, effective October 29, 2013, in a February 2014 rating decision.  In a March 2016 rating decision, a temporary 100-percent rating was assigned from August 26, 2015 to November 30, 2015, with a 40-percent rating in effect thereafter.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not proximately due to or aggravated by his service-connected right wrist disability.

2.  From October 29, 2013 to August 25, 2015, the Veteran's right wrist disability more nearly approximated ankylosis in any other position, except favorable.

3.  The Veteran's right wrist disability has not been shown to more nearly approximate unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).

2.  From October 29, 2013 to August 25, 2015, the criteria for a 40-percent disability rating for a right wrist disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71(a), Diagnostic Code (DC) 5010-5214 (2017).

3.  The criteria for a rating in excess of 40-percent for a right wrist disability have not been met (excluding periods in which 100-percent ratings were in effect pursuant to 38 C.F.R. § 4.30).  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71(a), DC 5010-5214 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Shoulder Disability

The Veteran contends that his current right shoulder disability developed as a result of overcompensating for his service-connected right wrist disability.  See VA Shoulder and Arm Conditions Examination Report (July 2013).  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

On VA examination in July 2013, the Veteran reported that he injured his shoulder in 2011 while trying to start his lawnmower.  He also reported using his right shoulder to compensate for his right wrist disability since 2009.  A diagnosis of torn right rotator cuff with onset in July 2011 was noted; the examiner opined that this disability was less likely than not proximately due to or the result of the Veteran's service-connected right wrist disability.  By way of rationale, the examiner explained that the Veteran injured his right shoulder in an "acute event" and that this injury "can[]not logically be due to his wrist condition."  In a March 2014 addendum, the examiner further opined that the Veteran's right shoulder disability was not aggravated beyond its natural progression by his wrist condition.  He explained that there was "NO connection of his rotator cuff tear and [DJD] to the [service-connected] wrist fusion."

In November 2015, due to concerns about the examiner's failure to take into account the Veteran's lay statements pertaining to his claim, the Board remanded the matter for additional examination.

In February 2016, another VA examination was performed.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was "caused by or related to" his service-connected right wrist disability.  The examiner explained:

The Veteran's history and chart documentation is that he injured both shoulders by trying to start a lawnmower with his right hand.  Despite the injuries and weakness to his right wrist it is less likely than not that the wrist injury was related to or caused the shoulder injuries.  In other words, it appears based on history and exam that the injuries to the shoulders could have occurred even with no wrist injuries.  In other words, the nature of the Veteran's shoulder injuries and the non[-]service connected manner in which they occurred are not related to an active wrist injury.  The literature and study of the specific type of shoulder injuries sustained do not support a nexus with the service connected wrist injury.

In a March 2016 addendum, the examiner clarified that he had reviewed the Veteran's testimony concerning how his right wrist injury contributed to his shoulder injuries.  However, the examiner opined, "it remains less likely than not" that these two injuries were causally linked.  In sum, he concluded that "[t]he wrist injury would not be the contributing factor to create a secondary nexus based on the literature and clinical [exams]."

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection on a secondary basis.  As noted above, the objective medical evidence shows that the Veteran injured his right shoulder in 2011 while trying to start a lawnmower.  The only positive evidence indicating that his right shoulder disability is causally related to his service-connected right wrist disability are his lay statements to that effect.  The Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Under the facts of this case, however, the Board finds that the opinions rendered by the VA examiner in February 2016 and March 2016 outweigh the Veteran's lay contentions.

As illustrated above, the VA examiner's opinions address every pertinent factual aspect of the claim, including the details surrounding the Veteran's 2011 shoulder injury and follow-up treatment, as well as relevant medical literature.  Moreover, the opinions specifically consider the Veteran's lay contentions that his right shoulder disability is causally linked to his right wrist condition, finding that these contentions did not accord with the Veteran's factual situation.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the February 2016 and March 2016 evaluations presented a thorough medical history and drew conclusions based on specific applications of the type and nature of the Veteran's right shoulder and right wrist disabilities to that history.  Overall, the Board finds that the neutral, expert opinions of the VA examiner are more probative than the general lay statements provided by the Veteran in this case.

In sum, the Board finds that the most probative evidence demonstrates that the Veteran's right shoulder disability was not caused or permanently aggravated by his service-connected right wrist disability.  Consequently, the Veteran's claim for service connection must be denied.

Increased Rating for Right Wrist Disability

The Veteran contends that the symptoms associated with his service-connected right wrist disability are more severe than what is reflected by his current disability rating.  He is in receipt of a 40-percent rating prior to October 29, 2013; a 30-percent rating from October 29, 2013 to August 25, 2015; and a 40-percent rating thereafter (excluding periods in which 100-percent ratings are in effect pursuant to 38 C.F.R. § 4.30).  For the following reasons, the Board finds that the reduction from 40 percent to 30 percent was improper and that a uniform 40-percent rating is warranted for the entire appeal period.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes that the Veteran's pre-reduction disability evaluation was in effect less than five years at the time of the rating reduction.  Therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c).  Instead, the provisions of 38 C.F.R. § 3.344(c) are for application.  Section 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

In any rating reduction case, the Board is required to ascertain, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction is proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's right wrist disability is evaluated under DC 5010-5214.  38 C.F.R. § 4.71(a).  DC 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to DC 5003, which in turn directs the rater to evaluate symptoms on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.

Under DC 5214, a 30-percent rating is warranted for favorable ankylosis of the wrist (major joint) in 20 to 30 degrees dorsiflexion.  (The record shows that the Veteran is right-handed and therefore ratings assignable for the major joint apply.)  A 40-percent rating is warranted for ankylosis in any other position, except favorable.  Id.  The maximum 50-percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Id.  Note (1) under DC 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under DC 5125.  Id.

Propriety of Rating Reduction

The Board finds as an initial matter that the rating reduction from 40 percent to 30 percent, effective October 29, 2013, was improper.  On review, the basis for the reduction appears to be the results of an October 2013 VA examination, which indicated that the Veteran's right wrist disability was manifested by favorable ankylosis in 20 to 30 degrees dorsiflexion.  As these symptoms appeared to align with the criteria for a 30-percent rating under DC 5214, the RO reduced the Veteran's rating accordingly.  See Rating Decision (February 2014).

Upon closer inspection, however, the Board finds that the October 2013 VA examination results do not clearly show improvement justifying a rating reduction.  Notably, although the examiner did indicate that there was favorable ankylosis in 20 to 30 degrees dorsiflexion, no actual range of motion of the wrist was observed, and in fact the examiner noted that the wrist joint was fused at 15 degrees of dorsiflexion.  Moreover, the Veteran's VA outpatient notes reflect that hardware in his right wrist had to be removed in June 2014, resulting in re-exacerbation of pain and reduced range of motion.  A July 2014 post-operative note reflects that the Veteran had "very little motion at the wrist actively or passively."  In light of these conflicting findings, the Board finds that the Veteran's symptoms more nearly approximated the criteria for a 40-percent rating during the period from October 2013 to August 2015.  Actual improvement in his disability as of October 2013 has not been shown.  See Brown, 5 Vet. App. at 420.  Accordingly, the Board finds that the rating reduction from 40 percent to 30 percent, effective October 29, 2013, was improper.  The prior 40-percent rating will therefore be restored.

Rating in Excess of 40 Percent

The Board finds that a rating in excess of 40 percent is not warranted at any point during the appeal period.  As noted above, the requirements for a higher, 50-percent rating are unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71(a), DC 5214.  On review, there is simply no competent evidence that these symptoms have been demonstrated.  The October 2013 examination report notes favorable ankylosis with fusion at 15 degrees of dorsiflexion.  The Veteran was examined again in January 2016; the report notes "near complete ankylosis at zero degrees flexion," with no indication of unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  During the examination, the Veteran reported that his current symptoms included instability and re-exacerbation of pain, especially upon even minor stress of the wrist, but did not report symptoms more nearly approximating the 50-percent criteria.  See Layno, 6 Vet. App. at 469-70.  Indeed, he has never alleged that his wrist symptoms more nearly approximate unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.

The Board notes that a higher rating is not warranted for the Veteran's right wrist disability under any other DC.  The highest rating provided under DC 5215 for limitation of motion of the wrist is 10 percent, and to assign a separate rating under this DC would constitute impermissible pyramiding (as ankylosis contemplates limitation of motion).  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In addition, as discussed above, unfavorable ankylosis has not been demonstrated, and therefore a rating under DC 5125 for extremely unfavorable ankylosis is not warranted (rated as loss of use of hands).  See 38 C.F.R. § 4.71(a), DC 5214, Note (1).

The Board has considered additional limitation of motion due to pain or other orthopedic factors as limiting motion where pain begins or where the evidence shows such factors limit functional use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.  Notably, both VA examination reports reflect that the Veteran's right wrist disability resulted in functional impairment due to less movement than usual, as well as impairment manifested by weakness, excess fatigability, incoordination, swelling, and deformity.  The Veteran has also reported impacts on his daily activities, including pain when moving his fingers, writing, or holding a utensil.  See History and Physical, CAPRI (June 2014).

However, even when considering these factors, the Veteran's right wrist disability does not more nearly approximate unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71(a), DC 5214.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  (The Board specifically notes that the January 2016 VA examination report included an estimate of additional loss of motion due to pain, weakness, fatigability, or incoordination-i.e., complete loss of range of motion at zero degrees.)  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or descriptions of symptoms.  For these reasons, the Board finds that the criteria for a rating in excess of 40 percent have not been met.

The Board acknowledges the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, as the Veteran's right wrist has been shown to be ankylosed, the requirements of Correia are inapplicable.  The Board is also aware of the recent Court decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017), holding that when flare-ups are an indicated part of a claimant's service-connected disability, VA examiners are obligated to elicit information concerning the "severity, frequency, duration, or functional loss manifestations" of such flare-ups.  In this case, however, Sharp is not implicated as the Veteran has indicated that he does not have flare-ups with respect to his right wrist.

Finally, the Board notes that the Veteran has had several right wrist surgeries with residual scarring.  The VA examination reports of record show that the scar was not considered painful or unstable, and it measured less than six square inches.  Thus, there is no evidence warranting a compensable rating for scar residuals.  See 38 C.F.R. § 4.118, DCs 7801-7805.

In sum, for the reasons discussed above, the Board finds that a uniform 40-percent rating is warranted for the Veteran's right wrist disability, and thus the reduction to 30 percent effective October 29, 2013 was inappropriate.  However, the criteria for a rating in excess of 40 percent have not been satisfied at any point during the appeal.


ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right wrist disability, is denied.

From October 29, 2013 to August 25, 2015, entitlement to an increased 40-percent disability rating for a right wrist disability is granted.

Entitlement to a rating in excess of 40 percent for a right wrist disability (excluding periods in which 100-percent ratings are in effect pursuant to 38 C.F.R. § 4.30) is denied.


REMAND

During the pendency of his appeal, the Veteran has asserted that his service-connected disabilities impair his ability to work.  See, e.g., VA Wrist Conditions Examination Report (noting occupational impact with "moderate to severe impairment of [right] wrist use for any reason").  Thus, entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (entitlement to a TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).  However, the Board finds that a remand is necessary so that the AOJ may evaluate and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from March 2016 to the present.

2.  Ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to a TDIU.  Forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3.  After completing the requested actions, the issue of entitlement to a TDIU should be reviewed on the basis of all the evidence and adjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


